Citation Nr: 0300523	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  00-14 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 (2002) for a period of 
convalescence following right knee surgery in April 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from May 1985 to 
December 1994.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a December 1999 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The veteran underwent right knee surgery in April 1998 
at a private facility.

2.  The RO initially received notice of the veteran's 
claim of entitlement to a temporary total convalescence 
benefits in August 1999.


CONCLUSION OF LAW

The criteria for a temporary total disability evaluation 
for a period of convalescence following right knee surgery 
in April 1998 have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.157,  3.159, 3.326, 3.400, 3.401, 4.30 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a change in the law during the pendancy of 
the veteran's claim.  Under 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002), the obligations of VA with 
respect to the duties to assist and notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA  are defined.  The primary implementing 
regulations are published at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2002).  These statutory and regulatory changes 
are liberalizing and are applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The Board notes that the RO has considered this claim 
under the new law.  It is specifically noted that the 
statement of the case referenced pertinent provisions of 
the new regulations, specifically 38 C.F.R. § 3.159.   In 
addition, the statement of the case provided the veteran 
with adequate notice of the applicable law and regulations 
and informed him of what the evidence of record revealed.  
Further, these documents provided notice why the evidence 
was insufficient to award the benefits sought.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board 
finds that any failure on the part of VA to further notify 
the veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  Cf. 
Quartuccio v. Principi,16 Vet. App. 183 (2002).

The record indicates that a September 1995 rating decision 
awarded the veteran service connection for chondromalacia 
of the right knee.  In August 1999, he submitted a claim 
for temporary total disability for convalescence following 
surgery for the service-connected right knee disorder.  He 
submitted private medical records which indicate that the 
surgery was accomplished in April 1998, at a private 
medical facility.

Applicable laws and regulations provide that a temporary 
total rating may be assigned for a period of one, two or 
three months if at least one month of convalescence is 
necessitated by surgery for a service-connected 
disability, with such benefits payable from the date of 
entrance into the hospital or the date of outpatient 
treatment for the period in question.  38 C.F.R. § 
3.401(h)(2), 4.30.  An extension of the total 
convalescence rating is available up to one year from the 
initial date of hospitalization.  38 C.F.R. § 4.30(b).

The effective date of an evaluation and award of increased 
compensation is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from 
such date, otherwise, the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2) (2002).  Generally, when a veteran 
is treated by a private facility, the date that VA 
received the pertinent examination reports, clinical 
records, or transcripts of medical records will be 
accepted as the date of receipt of the claim.  38 C.F.R. § 
3.157(b)(3).

In this case, the report of the right knee surgery was 
received at the RO in August 1999 and pursuant to 38 
C.F.R. § 3.157(b)(3), August 1999 is determined to be the 
date of receipt of the claim of entitlement to a temporary 
total rating under 38 C.F.R. § 4.30.  There is no evidence 
of record demonstrating the receipt of either a formal or 
informal claim of entitlement to a temporary total rating 
under 38 C.F.R. § 4.30 prior to August 1999.

Assuming for the purposes of the discussion that a 
temporary total evaluation would have been warranted in 
the veteran's case, the date of the receipt of the private 
treatment records, August 1999, is well beyond the one-
year period from the date of his April 1998 surgery, the 
date on which a factually ascertainable increase in 
disability had occurred.

When the RO received the informal claim signifying an 
intent to apply for convalescence benefits, in August 
1999, the veteran was no longer convalescing from the 
surgery performed over one year earlier, and, in any case, 
an extension beyond one year from April 1998 is not 
permitted under governing laws and regulations.  The 
provisions of 38 C.F.R. § 4.30 do not provide for 
temporary total ratings for convalescence beyond 12 months 
after the initial surgery.  Neither do VA regulations 
permit a retroactive award after entitlement has 
terminated.  The Board is without authority to alter 
controlling law and regulations.  Accordingly, a temporary 
total rating for convalescence following right knee 
surgery in April 1998 may not be granted under 38 C.F.R. § 
4.30.

In reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

A temporary total rating under the provisions of 38 C.F.R. 
§ 4.30 for a period of convalescence following right knee 
surgery in April 1998 is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

